Citation Nr: 1400786	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for recurrent urinary tract infections (UTIs). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from February 1999 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

This issue was one of 21 that were before the Board in July 2011.  The Board issued final decisions in the other 20 issues, and they will not be revisited now.  The remaining claim for an increased evaluation for UTIs was remanded for additional development.  The development has been completed and the appeal is returned to the Board for further consideration.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDING OF FACT

The Veteran's recurrent UTIs are asymptomatic, there is no evidence of any recurrence of UTIs since discharge from service, and the Veteran's complaints of back pain and urinary frequency at night are not the result of UTIs.


CONCLUSION OF LAW

The criteria for an initial compensable rating for recurrent urinary tract infections have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7501 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided with a letter in June 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of her claims.  The Board concludes that the duty to notify has been met.  Furthermore, this is an appeal of the initial evaluation assigned after a grant of service connection.  The Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, [VCAA] notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any omissions in the Veteran's VCAA notification are harmless error, and the Board may proceed with consideration of her claim.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Her VA treatment records have been obtained.  The July 2011 remand requested that current VA treatment records be obtained, and that the Veteran be afforded a VA examination to determine the current symptomatology of her disability.  The examiner was also asked to provide opinions that addressed the Veteran's contentions.  All of this has been accomplished.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that she is entitled to a compensable evaluation for her service connected UTIs.  She believes that the lower back pain she occasionally experiences and her frequent trips to the restroom during the night are symptoms of UTIs.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

As indicated, this is an appeal of an initial evaluation.  The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for recurrent urinary tract infections was granted in a March 2007 rating decision.  A zero percent evaluation was assigned for this disability, effective from April 19, 2006, and this evaluation remains in effect.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunction, infections, or a combination of these.  Rating criteria are provided for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections, and the rating codes will refer to each of these groups according to the appropriate symptomatology.  38 C.F.R. § 4.115a.  

The Veteran's UTIs have been evaluated by analogy to a kidney abscess.  This disability is in turn evaluated under the rating criteria for urinary tract infections.  38 C.F.R. §§ 4.20, 4.115b, Code 7501.  

The criteria for urinary tract infection state that recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management is evaluated as 30 percent disabling.  When there is long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management, a 10 percent evaluation is warranted.  38 C.F.R. § 4.115a.  This rating code does not contain a zero percent entry.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The evidence includes a July 2006 VA examination that states the Veteran had a history of kidney failure and lower back pain in 2002.  This had led to a temporary failure of her kidneys and dialysis.  Her doctors in service informed the Veteran that her kidneys had been functioning normal since 2003.  The examination states that the Veteran reported a history of a UTI once yearly that is treated with antibiotics and then resolves.  At the time of the examination, the Veteran did not have irritative voiding.  She was not receiving any treatment.  The Veteran did not recall ever having had a kidney infection.  She denied frequency during the night or day, hesitancy, and dysuria.  She also denied incontinence.  There was a past history of renal stones in 2002 but none since that time.  She had not been hospitalized for UTI in the past year.  The diagnoses included recurrent UTIs.  

At a December 2007 VA examination, the claims folder was reviewed by the examiner.  The Veteran again reported experiencing a UTI once yearly, which is treated with antibiotics and resolves.  She had been hospitalized in 2002 for acute pyleonephritis but there had been no further hospitalizations.  Currently, she did not have irritative voiding and was not receiving any treatments.  The Veteran had not required medication, drainage or hospitalization during the past 12 months.  There was no history of obstructed voiding, urinary tract stones, renal dysfunction, or hydronephrosis.  She did have a history of acute nephritis, which resulted in the recurrent UTIs.  The diagnosis was history of UTI.  The examiner commented that she could not find any evidence of a current UTI being treated since discharge from service.  The most recent UTI documented in the record had been in June 2003.  

The Veteran underwent an additional VA examination in October 2011.  The examiner reviewed the claims folder.  The Veteran reported having to awaken 3 to 4 times a night to void.  She indicated that what she described as a UTI was a back pain across the lower sacral area and lower abdominal pain in both quadrants.  She denied chills, fever, urgency or dysuria.  The episode of acute renal failure was noted.  The Veteran did not have any indications of renal dysfunction.  Her urinary flow had frequency at night, but the examiner opined that this nocturia was not related to any dysfunction, and was a normal function.  The Veteran denied incontinence.  There had been no hospitalizations or treatments.  At the conclusion of the examination, the impression was no evidence of chronic urinary tract problems.  The examiner said that the nocturia would not be related to a urinary tract infection, but was more related to orthostasis and fluid retained during the day.  She did not have any symptoms of lower tract irritative symptoms or infections.  The final diagnoses were past history of acute systemic illness requiring short term life support, and no evidence of recurrent UTIs based on her stated symptoms.  The examiner opined that the Veteran's lower abdominal and back pain could be related to minor constipation and postural related musculoskeletal discomfort, not related to military service.  A December 2011 addendum to this opinion again stated that no condition exists at present indicating that her current symptoms were service connected.  

The Board concludes that the criteria for a compensable evaluation have not been met.  There is no evidence that the Veteran has recurrent UTIs that require long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.  Every VA examiner has found that the Veteran does not have any current symptoms attributable to UTIs.  In fact, the December 2007 VA examiner was unable to find any evidence of a recurrent infection since discharge from service.  As the requirements for a 10 percent evaluation have not been met for any portion of the period on appeal, the zero percent rating is unchanged.  38 C.F.R. §§ 4.20, 4.31, 4.115a, 4.115b, Code 7501.  

In reaching this decision, the Board has considered the Veteran's contentions that her frequent voiding during the night is the result of her service connected UTIs.  If so, this would potentially provide a basis for a higher evaluation under the criteria for urinary frequency.  The October 2011 VA examiner, however, stated that what the Veteran believed to be frequency was not related to her UTIs and in fact represented normal functioning.  Although the Veteran is both competent and credible to report her symptoms such as urinary frequency during the night, she is not competent to provide evidence as to complex medical questions such as whether or not this symptom is the result of her recurrent UTIs.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the only competent medical opinion has found that the Veteran's reports of nocturia and back pain are not related to her service connected UTIs, there is no basis to evaluate her disability under the rating criteria for urinary frequency or any rating criteria other than that for UTIs.  These criteria show that the Veteran's disability is noncompensable.  38 C.F.R. § 4.115b.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for her UTI.  Although the Veteran believes that she has urinary frequency at night and back pain due to UTIs, competent medical opinion has held otherwise.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  She has not been hospitalized for UTI, and even hospitalization is contemplated in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board acknowledges that a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) is part of a claim for an increased evaluation if employability is raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran does not contend that her UTIs make her unemployable, and further consideration to entitlement to a TDIU is not necessary.  


ORDER

Entitlement to an initial compensable rating for recurrent urinary tract infections is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


